 

 

 

Case 4:19-¢v-00571-DCB DocumentpRORESORPeETIPTAND RETURN

   

 

 

 

 

 

 

 

 

 

 

 

 

USS. Department of Justice . See Instructions for “Service of Process by the U.S. Marshal”
United States Marshals Service on the reverse of this form.
PLAINTIFF COURT CASE NUMBER

Dato Mm. Magee Cy, 90S7) -TWe- OE
DEFENDANT ’ TYPE OF PROCESS

SAve RANSOM -ok al Sammans/ Come | OrnDee_
SERVE NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SAU ANON,
> ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
AT 106440 S. BS CAhUgMeS Pas, HELEOLO Ae SSCS
SEND NOTICE OF SERVICE COPY TO REQUESTER ATNAME AND ADDRESS BELOW: _ number of process to be
[— 1 Served with this Form - 285 8
'
DAD Mm M026 AN i
1 Number of parties to be
£0. Rasy 121 Q 1 Srved in this case ‘i
| ce HES oe) hy & <a 60S I check for service
ee i i i oe SA /
l
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVIC Eaves A?
Telephone Numbers, and Estimated Times Available For Service): ”_ RECEIVED ~ COPY y wold
JUN 4 2020

    

 

   
 

CLERK U.S. DISTRICG
DISTRICT OF ARI

 

 

 

 

 

BY J DEPUTY
C.. of Attomey ne Oe een of: . AR PL NTIFF “C2597 NUMBER ay )
—+.% c Cperenpant | S20-€36-4OC) 4 by 2902p

 

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process} District District Signature of Authorized USMS Deputy,or Clerk Date

number of process indicated. 7 of Origin to Serve

(Sign only first USM 2835 if more j a

than one USM 2835 is submitted) . Noe No AS g Pox)

I hereby certify and return that I [) have personally served, [1 have legal evidence of i C) have — shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.

 

 

 

 

 

 

 

 

 

(] Thereby certify and return that Iam unable to locate the individual, company, corporation, etc., named above (See remarks below)

 

 

Name and title of individual served (if not shown above) A person of suitable age and dis-
cretion then residing in the defendant’s
usual place of abode.

Address (complete only if different than shown above) Date of Service | Time am

 

Uzi few (200
SS SZ Ze”
Service Fee Total Mileage Charges | Forwarding Fee | Total Charges | Advance Deposits | Amount owed to U.S. Marshal or V Amount of Refund
(including endeavors)

GC 6."

Seer wavecs VA Cgeenrfeo nwic [ty 2920
Recieveo Sierra Ceem Aamo marc Rete KeceiPr - Sieren By

SAzA LArsr 27/020
- Attoerey (osfes APBrearce eM Cree BedateF Yle/2er©

 

 

 

 

 

 

 

 

 

REMARKS:

 

PRIOR EDITIONS FORM USM-285 (Rev. 12/15/80)
MAY BE USED 1. CLERK OF THE COURT (Instructions Rev. 12/08)
